Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2021 has been entered.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations “optical sensing element” and “light emitting element”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0052] and [0050] of the specification and claims 16 and 14 disclose an "optical sensing element” corresponds to a photodiode and a “light emitting element” corresponds to an OLED. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1, 10-20, and 23-26 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20100007632 A1) in view of Kwak (US 20060139257 A1).
	Regarding claim 1, Yamazaki (e.g., Figs. 1-3 and 6-10) discloses an apparatus, comprising: 
a backplane (e.g., Figs. 1-3 and 6-8) comprising an array of display pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108) and an array of sensing pixel circuits (e.g., Fig. 2; sensing circuits 101 of photo sensors 113), wherein the array of display pixel circuits and the array of sensing pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108 and sensing circuits 101 of photo sensors 113) are formed on a same substrate (substrate 100); 
a light emitting layer comprising an array of light emitting elements (e.g., Fig. 2; OLEDs 108), wherein each display pixel circuit of the array of display pixel circuits is configured to drive at least one light emitting elements in the array of light emitting (e.g., Fig. 2; each pixel driving circuit 102 is configured to drive an OLED 108); 
a sensing layer comprising an array of optical sensing elements (e.g., Fig. 2; photo sensors 113, which is a photodiode), wherein each sensing pixel circuit of the array of sensing pixel circuits is configured to drive a respective optical sensing element in the array of optical sensing elements (e.g., Fig. 2; each sensing circuit 101 is configured to drive a photodiode 113); and 
a cover layer (e.g., Fig. 2; cover layer 131) above the sensing layer (e.g., Fig. 2; photo sensors 113) and the light emitting layer (e.g., Fig. 2; OLEDs 108), wherein:
when an object (e.g., Fig. 2; finger 109) is in contact with the cover layer (e.g., Fig. 2; cover layer 131), at least one optical sensing element of the array of optical sensing elements (e.g., Fig. 2; photo sensors 113) is configured to detect optical information of the object (e.g., Figs. 2 and 11; optical detection of finger touch and fingerprint information; [0148]) based, at least in part, on light generated by at least one light emitting element of the array of light emitting elements (e.g., Fig. 2; OLEDs 108) and reflected by the object (e.g., Fig. 2; finger 109), wherein the at least one optical sensing element and the at least one light emitting element are located in a sub-area (e.g., Figs. 1-3 and 6-7; a sub-area corresponding to an optical detection area, comprising at least an OLED and at least a photo sensor) smaller than a size of the light emitting layer (e.g., Figs. 1-3 and 6-7; the light emitting layer includes a plurality of OLEDs), a number of the at least one optical sensing element being less than a total number of the optical sensing elements in the respective array (e.g., Figs. 1-3 and 6-7; a predefined optical detection area comprising no more than 3 photo sensors, the array of photo sensors comprising more than 3 photo sensors), a number of the at least one light emitting element being less than a total number of the light emitting elements in the respective array (e.g., Figs. 1-3 and 6-7; a predefined optical detection area comprising one OLED, the array of OLEDs comprising more than one OLEDs),
wherein a location of the sub-area on the apparatus is dynamically changed in response to moving of the object ([0148]; optical detection area is dynamically changed in response to touch area).

Wang discloses a light emitting layer comprising an array of light emitting elements (e.g., Fig. 4; R, G and B OLEDs), but does not disclose the array of light emitting elements divided into k groups of light emitting elements, k being an integer larger than 1. Wang also discloses wherein each display pixel circuit of the array of display pixel circuits is configured to drive at least one light emitting elements in the array of light emitting elements (e.g., Figs. 1-2; each pixel driving circuit 220 is configured to drive at leat an OLED 210), but does not expressly disclose wherein each display pixel circuit of the array of display pixel circuits is configured to drive k light emitting elements from each of the k groups of light emitting elements in a respective one of k sub-frame periods within a frame period. In addition, Wang does not discloses the light emitting control transistor of the display pixel circuit as claimed. However, Kwak (e.g., Figs. 7-9) discloses an OLED display device, comprising an array of light emitting elements divided into k groups of light emitting elements, k being an integer larger than 1 (e.g., Fig. 7; 3 groups of OLEDs, k=3), wherein each display pixel circuit (e.g., Fig. 7; driving circuit 111) of the array of display pixel circuits is configured to drive k light emitting elements (e.g., Fig. 7; 3 OLEDs including red, green and blue OLEDs, k=3) from each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3) in a respective one of k sub-frame periods within a frame period (e.g., Fig. 8; timing diagram, k sub-frame periods within a frame period, k=3), wherein: a light emitting control transistor of the display pixel circuit, controlled by a light emitting control signal and operatively coupled to the k light emitting elements, is configured to be turned on in the frame period such that a driving current is provided to each one of the k light emitting elements in the respective sub-frame periods (The light emitting control transistor is not clearly defined and can be interpreted in different ways. As an example, Fig. 3 shows a control transistor M1, which is turned on or off to supply a driving current to OLEDs and control light emission of OLEDs in accordance with a control signal at node A in the respective sub-frame periods as shown in Fig. 4 or 8, therefore, transistor M1 acts as a light emitting control transistor. As another example, Figs. 10-11 show a control transistor including M5, M6 and/or M7, acting as a light emitting control transistor controlled by a light emitting control signal including E1n, E2n and/or E3n and configured to supply driving current to the 3 light emitting elements in the respective sub-frame periods as shown in Fig. 12 or 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki. The combination/motivation would provide an OLED display device having low power consumption, high brightness, and fast response time.

(Fig. 7) discloses wherein each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3) comprises one or more entire rows of the array of light emitting elements (Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 11, Yamazaki in view of Kwak discloses the apparatus of claim 1, Kwak (Fig. 7) discloses wherein the k light emitting elements (e.g., Fig. 7; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 7; driving circuit 111) receive display data via a same source line (e.g., Fig. 7; data line D). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 12, Yamazaki in view of Kwak discloses the apparatus of claim 1, Kwak (Fig. 7) discloses the apparatus further comprising: a plurality of scan lines (Fig. 7; scan lines S) operatively coupled to the array of display pixel circuits (e.g., Fig. 7; driving circuit 111), wherein each of the plurality of scan lines (Fig. 7; scan lines S) is shared by k rows of light emitting elements (e.g., Fig. 7; 3 rows of OLEDs, k=3) from each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed 

Regarding claim 13, Yamazaki in view of Kwak discloses the apparatus of claim 1, Kwak (Figs. 2 and 7-8) discloses the apparatus further comprising: a light emitting driving circuit (driver 300) operatively coupled to the array of display pixel circuits (driving circuits 111) and configured to cause each of the k groups of light emitting elements (e.g., Figs. 7-8; 3 groups of OLEDs, k=3) to sequentially emit light in a respective one of k sub-frame periods within a frame period (e.g., Fig. 8; timing diagram, k sub-frame periods within a frame period, k=3); and a gate driving circuit (driver 300) operatively coupled to the array of display pixel circuits (driving circuits 111) and configured to sequentially scan each of the k groups of light emitting elements (e.g., Figs. 7-8; 3 groups of OLEDs, k=3) in the respective sub-frame period within the frame period (e.g., Fig. 8; timing diagram). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 14, Yamazaki in view of Kwak discloses the apparatus of claim 1, Yamazaki (e.g., Figs. 1-3 and 6-8) discloses wherein each light emitting element of the array of light emitting elements is a top-emitting organic light emitting diode (OLED) (e.g., Figs. 2, 6, and 8; top-emitting OLED).

(e.g., Figs. 1-3 and 6-8) discloses the apparatus further comprising: 
a row selector circuit (Fig. 3; sensor scan line driver circuit 214) operatively coupled to the array of sensing pixel circuits and configured to scan the at least one optical sensing element of the array of optical sensing elements (Fig. 3; [0082] and [0084]); and 
a column readout circuit (Fig. 3; sensor data line driver circuit 215) operatively coupled to the array of sensing pixel circuits and configured to read signals from the at least one optical sensing element of the array of optical sensing elements (Fig. 3; [0082] and [0084]);
wherein only the optical sensing elements in the sub-are are selected by the row selector circuit for optical sensing ([0148]).

Regarding claim 16, Yamazaki in view of Kwak discloses the apparatus of claim 1, Yamazaki (e.g., Figs. 1-3 and 6-8) discloses wherein each optical sensing element of the array of optical sensing elements is a photodiode (e.g., Figs. 2, 6, and 8; photo sensors 113 is a photodiode).

Regarding claim 17, Yamazaki in view of Kwak discloses the apparatus of claim 1, Yamazaki (e.g., Figs. 1-3 and 6-8) discloses wherein when the object is in contact with the cover layer, other light emitting elements in the array of light emitting elements are configured to emit light to display at least part of an image based on display data provided to the apparatus (Fig. 11 and [0148]).

(e.g., Figs. 1-3 and 6-8) discloses wherein when no object is in contact with the cover layer, the array of light emitting elements are configured to emit light to display an image based on display data provided to the apparatus (e.g., Fig. 11 and [0148] and [0185]-[0186]; image display). 

Regarding claim 19, Yamazaki (e.g., Figs. 1-3 and 6-7) discloses an apparatus, comprising: 
a display (a display as shown in Figs. 1-3 and 6-10) comprising: 
a backplane (e.g., Figs. 1-3 and 6-7) comprising an array of display pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108) and an array of sensing pixel circuits (e.g., Fig. 2; sensing circuits 101 of photo sensors 113), wherein the array of display pixel circuits and the array of sensing pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108 and sensing circuits 101 of photo sensors 113) are formed on a same substrate (substrate 100), 
a light emitting layer comprising an array of OLEDs (e.g., Fig. 2; OLEDs 108) above the backplane (e.g., Figs. 1-3 and 6-7), wherein each display pixel circuit of the array of display pixel circuits is configured to drive at least one OLEDs in the array of OLEDs (e.g., Fig. 2; each pixel driving circuit 102 is configured to drive an OLED 108), 
a sensing layer comprising an array of photodiodes (e.g., Fig. 2; photo sensors 113, which is a photodiode) above the light emitting layer (e.g., Fig. 2; OLEDs 108), wherein each sensing pixel circuit of the array of sensing pixel circuits is configured to (e.g., Fig. 2; each sensing circuit 101 is configured to drive a photodiode 113), and 
a cover layer (e.g., Fig. 2; cover layer 131) above the sensing layer (e.g., Fig. 2; photo sensors 113) and the light emitting layer (e.g., Fig. 2; OLEDs 108); and 
control logic (e.g., Fig. 3; controller includes a data driver 213, a gate driver 212, a sensor scan line driver circuit 214, and a sensor data line driver circuit 215) operatively coupled to the display (e.g., Fig. 3; display) and configured to receive display data and provide control signals based, at least in part, on the display data to control operation of the array of display pixel circuits and operation of the array of sensing pixel circuits (e.g., Fig. 3 and [0082]-[0083]), wherein: 
when no object is in contact with the cover layer, the array of OLEDs are configured to emit light to display an image based on the display data received by the control logic (e.g., Figs. 3, 6 and 11; image display; [0148] and [0185]-[0186]); and 
when an object is in contact with the cover layer, at least one photodiode of the array of photodiodes is configured to detect optical information of the object based, at least in part, on light generated by at least one OLED of the array of OLEDs and reflected by the object (e.g., Figs. 2A and 11; optical sensing; [0148] and [0185]-[0186]), 
wherein the at least one photodiode and the at least one OLED are located in a sub-area (e.g., Figs. 1-3 and 6-7; a sub-area corresponding to an optical detection area, comprising at least an OLED and at least a photo sensor) smaller than a size of the light emitting layer (e.g., Figs. 1-3 and 6-7; the light emitting layer includes a plurality of OLEDs), a number of the at least one photodiode being less than a total number of the photodiodes in the respective array (e.g., Figs. 1-3 and 6-7; a predefined optical detection area comprising no more than 3 photo sensors, the array of photo sensors comprising more than 3 photo sensors), a number of the at least one OLED being less than a total number of the OLEDs in the respective array (e.g., Figs. 1-3 and 6-7; a predefined optical detection area comprising one OLED, the array of OLEDs comprising more than one OLEDs),
wherein a location of the sub-area on the apparatus is dynamically changed in response to moving of the object ([0148]; optical detection area is dynamically changed in response touch area).

Yamazaki discloses a light emitting layer comprising an array of OLEDs (e.g., Figs. 2 and 7-8; OLEDs 108 including red, green and blue OLEDs), but does not disclose the array of OLEDs divided into k groups, k being an integer larger than 1. Yamazaki also discloses wherein each display pixel circuit of the array of display pixel circuits is configured to drive at least one light emitting elements in the array of light emitting elements (e.g., Fig. 2; each pixel driving circuit 102 is configured to drive an OLED 108), but does not expressly disclose wherein each display pixel circuit of the array of display pixel circuits is configured to drive k OLEDs from each of the k groups of OLEDs in a respective one of k sub-frame periods within a frame period. In addition, Yamazaki does not discloses the light emitting control transistor of the display pixel circuit as claimed. However, Kwak (Fig. 7) discloses an OLED display device, comprising an array of OLEDs divided into k groups, k being an integer larger than 1 (e.g., Fig. 7; 3 groups of OLEDs, k=3), wherein each display pixel circuit (e.g., Fig. 7; driving circuit 111) of the array of display pixel circuits is configured to drive k OLEDs (e.g., Fig. 7; 3 OLEDs including red, green and blue OLEDs, k=3) from each of the k groups of OLEDs (e.g., Fig. 7; 3 groups of OLEDs, k=3) in a respective one of k sub-frame periods within a frame period (e.g., Fig. 8; timing diagram, k sub-frame periods within a frame period, k=3), wherein: a light emitting control transistor of the display pixel circuit, controlled by a light emitting control signal and operatively coupled to the k OLEDs, is configured to be turned on in the frame period such that a driving current is provided to each one of the k OLEDs in the respective sub-frame periods (The light emitting control transistor is not clearly defined and can be interpreted in different ways. As an example, Fig. 3 shows a control transistor M1, which is turned on or off to supply a driving current to OLEDs and control light emission of OLEDs in accordance with a control signal at node A in the respective sub-frame periods as shown in Fig. 4 or 8, therefore, transistor M1 acts as a light emitting control transistor. As another example, Figs. 10-11 show a control transistor including M5, M6 and/or M7, acting as a light emitting control transistor controlled by a light emitting control signal including E1n, E2n and/or E3n and configured to supply driving current to the 3 light emitting elements in the respective sub-frame periods as shown in Fig. 12 or 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki. The combination/motivation would provide an OLED display device may have low power consumption, high brightness, and fast response time.

Regarding claim 20, Yamazaki (e.g., Figs. 1-3 and 6-7) discloses an apparatus (display device as shown in Figs. 9-10), comprising: 
(e.g., Figs. 1-3 and 6-7) comprising an array of display pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108) and an array of sensing pixel circuits (e.g., Fig. 2; sensing circuits 101 of photo sensors 113), wherein the array of display pixel circuits and the array of sensing pixel circuits (e.g., Fig. 2; pixel driving circuits 102 of OLEDs 108 and sensing circuits 101 of photo sensors 113) are formed on a same substrate (substrate 100); 
a light emitting layer comprising an array of light emitting elements (e.g., Fig. 2; OLEDs 108) above the backplane (e.g., Figs. 1-3 and 6-7), wherein each display pixel circuit of the array of display pixel circuits is operatively coupled to at least one light emitting element in the array of light emitting elements and is configured to drive the light emitting element (e.g., Fig. 2; each pixel driving circuit 102 is configured to drive an OLED 108); 
a sensing layer comprising an array of sensing elements (e.g., Fig. 2; photo sensors 113) above the light emitting layer (e.g., Fig. 2; OLEDs 108), wherein each sensing pixel circuit of the array of sensing pixel circuits is operatively coupled to a respective sensing element in the array of sensing elements and is configured to drive the respective sensing element (e.g., Fig. 2; each sensing circuit 101 is connected to and configured to drive a photo sensor 113, which is a photodiode); and 
a cover layer (e.g., Fig. 2; cover layer 131) above the sensing layer (e.g., Fig. 2; photo sensors 113) and the light emitting layer (e.g., Fig. 2; OLEDs 108), wherein: 
when a finger (e.g., Fig. 2; finger 109) is in contact with the cover layer (e.g., Fig. 2; cover layer 131), at least one sensing element of the array of sensing elements (e.g., Fig. 2; photo sensors 113, which is a photodiode) is configured to detect fingerprint (e.g., Fig. 2; optical sensing); the at least one sensing element is located in a sub-area (e.g., Figs. 1-3 and 6-7; a sub-area corresponding to an optical detection area, comprising at least an OLED and at least a photo sensor) smaller than a size of the light emitting layer (e.g., Figs. 1-3 and 6-7; the light emitting layer includes a plurality of OLEDs), a number of the at least one sensing element being less than a total number of the sensing elements in the respective array (e.g., Figs. 1-3 and 6-7; a predefined optical detection area region comprising no more than 3 photo sensors, the array of photo sensors comprising more than 3 photo sensors); and 
when no finger is in contact with the cover layer, the array of light emitting elements are configured to emit light to display an image (e.g., Figs. 3, 6 and 11; image display; [0148] and [0185]-[0186]),
wherein a location of the sub-area on the apparatus is dynamically changed in response to moving of the object ([0148]; optical detection area is dynamically changed in response touch area).

Yamazaki discloses a light emitting layer comprising an array of light emitting elements (e.g., Figs. 2 and 7-8; OLEDs 108 including red, green and blue OLEDs), but does not disclose the array of light emitting elements divided into k groups, k being an integer larger than 1. Yamazaki also discloses wherein each display pixel circuit of the array of display pixel circuits is configured to drive at least one light emitting elements in the array of light emitting elements (e.g., Fig. 2; each pixel driving circuit 102 is configured to drive an OLED 108), but does not expressly disclose wherein each display pixel circuit (Fig. 7) discloses an OLED display device, comprising an array of light emitting elements divided into k groups of light emitting elements, k being an integer larger than 1 (e.g., Fig. 7; 3 groups of OLEDs, k=3), wherein each display pixel circuit (e.g., Fig. 7; driving circuit 111) of the array of display pixel circuits is operatively coupled to drive k light emitting elements (e.g., Fig. 7; 3 OLEDs including red, green and blue OLEDs, k=3) from each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3) and is configured to drive the k light emitting elements (e.g., Fig. 7; 3 OLEDs, k=3) in a respective one of k sub-frame periods within a frame period (e.g., Fig. 8; timing diagram, k sub-frame periods within a frame period, k=3), wherein: a light emitting control transistor of the display pixel circuit, controlled by a light emitting control signal and operatively coupled to the k OLEDs, is configured to be turned on in the frame period such that a driving current is provided to each one of the k light emitting elements in the respective sub-frame periods (The light emitting control transistor is not clearly defined and can be interpreted in different ways. As an example, Fig. 3 shows a control transistor M1, which is turned on or off to supply a driving current to OLEDs and control light emission of OLEDs in accordance with a control signal at node A in the respective sub-frame periods as shown in Fig. 4 or 8, therefore, transistor M1 acts as a light emitting control transistor. As another example, Figs. 10-11 show a control transistor including M5, M6 and/or M7, acting as a light emitting control transistor controlled by a light emitting control signal including E1n, E2n and/or E3n and configured to supply driving current to the 3 light emitting elements in the respective sub-frame periods as shown in Fig. 12 or 13). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki. The combination/motivation would provide an OLED display device may have low power consumption, high brightness, and fast response time.

Regarding claim 23, Yamazaki in view of Kwak discloses the apparatus of claim 20, Kwak (Fig. 7) discloses wherein each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3) comprises one or more entire rows of the array of light emitting elements (Fig. 7). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 24, Yamazaki in view of Kwak discloses the apparatus of claim 20, Kwak (Fig. 7) discloses wherein the k light emitting elements (e.g., Fig. 7; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 7; driving circuit 111) receive display data via a same source line (e.g., Fig. 7; data line D). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 25, Yamazaki in view of Kwak discloses the apparatus of claim 20, Kwak (Fig. 7) discloses the apparatus further comprising: a plurality of scan lines (Fig. 7; scan lines S) operatively coupled to the array of display pixel circuits (e.g., Fig. 7; driving circuit 111), wherein each of the plurality of scan lines (Fig. 7; scan lines S) is shared by k rows of light emitting elements (e.g., Fig. 7; 3 rows of OLEDs, k=3) from each of the k groups of light emitting elements (e.g., Fig. 7; 3 groups of OLEDs, k=3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kwak to the OLED pixel driving circuit of Yamazaki for the same reason above.

Regarding claim 26, Yamazaki in view of Kwak the apparatus of claim 20, Yamazaki (e.g., Figs. 1-3, 6-7, and 11) discloses wherein the array of sensing elements comprise at least one of an optical sensing element (e.g., Fig. 2; photo sensors 113, which is a photodiode).

7.	Claims 2, 5-7, and 34-35 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20100007632 A1) in view of Kwak (US 20060139257 A1) and further in view of Kim (US 20180089491 A1).
Regarding claim 2, Yamazaki in view of Kwak the apparatus of claim 1, Yamazaki (e.g., Figs. 1-3 and 6-7) discloses wherein the sensing layer further comprises an object sensor ([0008]; capacitive touch sensor) configured to detect the sub-area in which the object is in contact with the cover layer ([0008]; touch sensor and touch sensing), the (e.g., Figs. 1-3 and 6-7; a sub-area corresponding to a touch sensing or a fingerprint sensing region, comprising at least an OLED and at least a photo sensor). The examiner further cites Kim as a reference. Kim (e.g., Figs. 1-3, 8-13, 17 and 19-20) discloses an display device integrated with fingerprint sensors similar to that disclosed by Yamazaki, comprising an object sensor configured to detect the predefined region in which the object is in contact with the cover layer  ([0176]-[0178] and [0183]-[0185]; touch sensor and touch sensing). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kim to the display device of Yamazaki in view of Kwak. The combination/motivation would allow a user may easily detect or recognize the fingerprint sensing area.

Regarding claim 5, Yamazaki in view of Kwak and further in view of Kim discloses the apparatus of claim 2, Kim (e.g., Figs. 1-3, 8-13, 17 and 19-20) discloses an display device integrated with fingerprint sensors similar to that disclosed by Yamazaki, wherein before the object is in contact with the cover layer, the array of light emitting elements are configured to emit light to display an image indicating the predefined region ([0186]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kim to the display device of Yamazaki in view of Kwak. The combination/motivation would allow a user may easily detect or recognize the fingerprint sensing area.

(e.g., Figs. 1-3, 8-13, 17 and 18-20) discloses an display device integrated with fingerprint sensors similar to that disclosed by Yamazaki, wherein when the object is in contact with the cover layer, the at least one light emitting element of the array of light emitting elements is configured to emit light ([0176]-[0178] and [0183]-[0185]) in a same color ([0172] and [0190]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kim to the display device of Yamazaki in view of Kwak. The combination/motivation would allow a user may easily detect or recognize the fingerprint sensing area.

Regarding claim 7, Yamazaki in view of Kwak and further in view of Kim the apparatus of claim 6, Yamazaki (e.g., Figs. 1-3 and 6-7) discloses wherein: a first beam of light penetrates through the sensing layer and the cover layer to irradiate an interface between the cover layer and the object (e.g., Fig. 2A; light path); and at least part of the first beam of light is reflected at the interface to form a second beam of light that is transmitted back to the at least one optical sensing element of the array of optical sensing elements (e.g., Fig. 2A; reflected light path).

Regarding claim 34, Yamazaki in view of Kwak the apparatus of claim 1, Yamazaki (e.g., Figs. 1-3 and 6-7) discloses wherein the sub-area is at one of predefined location (e.g., Figs. 1-3 and 6-7; a sub-area corresponding to a finger touch or a fingerprint detection region, comprising at least an OLED and at least a photo sensor). The examiner further cites Kim as a reference. Kim (e.g., Figs. 1-3, 8-13, 17 and 19-20) discloses an display device integrated with fingerprint sensors similar to that disclosed by Wang, wherein the predefined region is at one of predefined location and a randomly-selected location ([0183]-[0185]; sensing region is randomly selected a by touch). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Kim to the display device of Yamazaki in view of Kwak. The combination/motivation would allow a user may easily detect or recognize the fingerprint sensing area.

Regarding claim 35, Yamazaki in view of Kwak and further in view of Kim the apparatus of claim 6, Yamazaki (e.g., Figs. 1-3 and 6-8) discloses wherein the at least one light emitting element (e.g., Fig. 2; OLEDs 108) in the sub-area functions as a light source for recognizing the object (e.g., Figs. 1-3 and 6-8), and other light emitting elements outside the sub-area display an image ([0148]).

8.	Claims 9 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20100007632 A1) in view of Kwak (US 20060139257 A1) and further in view of Li (US 20170018223 A1).
Regarding claim 9, Yamazaki in view of Kwak discloses the apparatus of claim 1, Kwak (Fig. 7) discloses wherein the k light emitting elements (e.g., Fig. 7; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 7; driving circuit 111) are arranged in a (e.g., Fig. 7). The examiner further cites Li as a reference. Li (e.g., Figs. 1-3) discloses an OLED display device, wherein the k light emitting elements (e.g., Fig. 2; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 2; driving circuit M1) are arranged in a same column of the array of light emitting elements (e.g., Fig. 2; OLED arrangement). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Li to the OLED to the display device of Yamazaki in view of Kwak and Kim, which would provide an alternative pixel arrangement of an OLED display device.

Regarding claim 22, Yamazaki in view of Kwak discloses the apparatus of claim 20, Kwak (Fig. 7) discloses wherein the k light emitting elements (e.g., Fig. 7; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 7; driving circuit 111) are arranged in a same column of the array of light emitting elements (e.g., Fig. 7). The examiner further cites Li as a reference. Li (e.g., Figs. 1-3) discloses an OLED display device, wherein the k light emitting elements (e.g., Fig. 2; 3 OLEDs, k=3) driven by a same display pixel circuit (e.g., Fig. 2; driving circuit M1) are arranged in a same column of the array of light emitting elements (e.g., Fig. 2; OLED arrangement). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate to incorporate the teaching from Li to the OLED to the display device of Wang in view of Kwak, which would provide an alternative pixel arrangement of an OLED display device.


Regarding claim 27, Yamazaki in view of Kwak the apparatus of claim 20, but does not disclose wherein the array of sensing elements comprise at least one of a capacitive sensing element. However, Kitchens (e.g., Figs. 11 and 14-15) discloses wherein the array of sensing elements comprise at least one of a capacitive sensing element (e.g., Fig. 11E, capacitive sensor 20d). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kitchens to the pixel circuit of Yamazaki in view of Kwak. The combination/motivation would be to integrate multifunctional sensors with display pixel circuits.

Regarding claim 28, Yamazaki in view of Kwak the apparatus of claim 20, but does not disclose wherein the array of sensing elements comprise at least one of a thermal sensing element. However, Kitchens (e.g., Figs. 11 and 14-15) discloses wherein the array of sensing elements comprise at least one of a thermal sensing element (e.g., Fig. 11F, infrared thermal sensor, [0060]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kitchens to the pixel circuit of Yamazaki in view of Kwak. The combination/motivation would be to integrate multifunctional sensors with display pixel circuits.

(e.g., Figs. 11 and 14-15) discloses wherein the array of sensing elements comprise at least one of a ultrasonic sensing element (e.g., Fig. 11B, ultrasonic sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kitchens to the pixel circuit of Yamazaki in view of Kwak. The combination/motivation would be to integrate multifunctional sensors with display pixel circuits.

Regarding claim 30, Yamazaki in view of Kwak the apparatus of claim 20, but does not disclose wherein the array of sensing elements comprise at least one of a pressure sensing element. However, Kitchens (e.g., Figs. 14-15) discloses wherein the array of sensing elements comprise at least one of a pressure sensing element (piezoelectric pressure sensor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kitchens to the pixel circuit of Yamazaki in view of Kwak. The combination/motivation would be to integrate multifunctional sensors with display pixel circuits.

Response to Arguments
10.	Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 19-20 by reciting a new limitation “wherein a location of the sub-area on the apparatus is dynamically changed in response to moving of the object”. However, the cited reference Yamazaki (US 20100007632 A1; .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Ding (US 20180053032 A1) is cited to teach an OLED display device integrated with an optical sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/YUZHEN SHEN/Primary Examiner, Art Unit 2691